Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 1 of 25 PagelD #:132

EXHIBIT 1
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 2 of 25 PagelD #:133

Certificate of Registration

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Cade,

attests that registration has been made for the work

identified below. The information on this certificate has Registration Number

been made a part of the Copyright Office records.
VA 2-152-067

Effective Date of Registration;
age Af. Mby 17, 2019 -

   

Unitéd States Register of Copyrights and Director

Title .

 

Title of Work: — Aracnafaria
Nature of Claim: Lithographic print

Completion/Publication

 

Year of Completion: 2009
Date of Ist Publication: April 30, 2009
Nation of 14 Publication: United Kingdom

 

Author
-e -Author: Anne Stokes
Author Created: 2-Dimensional artwork
Work made for‘hire: | No -
Citizen of: United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No
Copyright Claimant

 

Copyright C ‘Claimant: Anne Stokes
1 Nunwood House, Apperley Lane, cAgpecey Bridge, Bradford, BD!0 OPB,
United Kingdom

Limitation of copyright claim

 

Previously registered: . No

Certification

 

Name: Michael A. Hied
Date: May 16, 2019

Page | of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 3 of 25 PagelD #:134

Correspondence: Yes,
Copyright Office: notes: _ Régarding publication: The. application. jisted the’ date of publication with month
. and year only. , Correspondence’ from applicant: States to amend 'the date of
' publication” “to show: the’ last: day of the’ given | month.as the date: of first
publication. We attempted to disegver, the: precise days of the month: before filing,
but. were unable to: do's 50.".

Types

  

  

Page 2 of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 4 of 25 PagelD #:135

Certificate of Registration

 

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Code,

attests that registration has been made for the work

identified below. The information on this certificate has Registration Number

been made a part of the Copyright Office records,
pane stat ak Conate fies VA 2-152-064

Effective Date of Registration:

oF ee . May 17, 2019
Unitéd States Register of Copyrights and Director

       

Title

 

Title’of Work: ~ Angel Rose
Nature of Claim: |. Lithographic print.

Compietion/Publication —

 

. Year of-Completion:. 2009.
‘Date of ist Publication:; March 31,2009
- Nation of 1 Publication: _ United Kingdom

 

Author |
. ‘Author: Anne Stokes
Author-Created: . 2-Dimensional artwork
Work made for hire: ~ No
Citizen of: United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: — No
Copyright Claimant

 

Copyright Claimant: Anne Stokes
- 1 Nunwood House, Apperley Lane, Apperley Bridge, BRADFORD, BD10 OPB,
UK

 

Limitation of copyright claim

Previously registered: No

Certification

 

Name: Michael A. Hied |
Date: May 16, 2019

Page | of 2
Case!1:20-cv-01666 Document #: 12:2 Filed: 03/10/20Page.5 of 25 PagelD #136

 

 

            

: “Correspondence: Yes... 7

-" os 9 2" * .* Copyright Office notés:. Regarding publication: The date-of-publication.is‘an approximation. .

              

 

  

        

~ ot at ;
’ . -
r : i t
. . 4 > : -
\ , ‘ ‘ ve r
- _ - ~ : * ~ : .
‘
'
1
t 1 r -
: ‘
a: oY. ‘ . “
. , . aoe : :
i ‘
‘ ve - .
7 ‘

: ‘ -
* -

. sh bats Page 2 oF 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 6 of 25 PagelD #:137

Certificate of Registration

ix
This Certificate issued under the seal of the Copyright aa
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has Registration Number

been made a part of the SeRytant Office records.
VA 2-152-061

"Effective Date of Registration:
May 17, 2019.0

Unit “2. States Register of Copyrights and.Director

 

 

Title

Title of Work: — Spirit Guide ~
Nature of Claim: Lithographic print

“Completion/Publication

 

Year of Completion: 2011
~Date of Ist Publication: ~April-30, 2011
. Nation of 1" Publication: United Kingdom

Author

 

2 Author: Anne Stokes
Author Created: 2-Dimensional artwork
Work made for hire: No
Citizen of: United Kingdom
Year Born: 1972
Anonymous: No’
Pseudonymous: No

Copyright Claimant

 

Copyright Claimant: Anne Stokes
1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

Limitation of copyright claim

 

Previously registered: No

Certification

 

Name: Michael A. Hierl
Date: May 16, 2019

Page 1 of 2
_-  -Case:'1:20-cv-01666 Document #: 12+2.Filed: 03/10/20: Page.7 of 25 PagelD #:138

“

   

ON ye
“Regarding publication: The date.of publication's an approximation.

 

  

 

a -
\
rae e >
pe
¢ ;
- e .
= .. - .
.
oY *
:

t

- .
J
: ;

-. - oe Page 2-of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 8 of 25 PagelD #:139

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

tp. 4 igo

Registration Number

VA 2-152-048.
Effective Date of Registration:
May 17,2019

Unit a. States Register of Copyrights and Director

Title .

“Title of Work:

Nature of Claim:

~Completion/Publication

Year of Completion:
Date of Ist Publication:
Nation of 1+! Publication:

Protector’

Lithographic print

 

2013
November 30, 2013
United Kingdom

 

 

Author
° Author: Anne Stokes
Author Created: 2-Dimensional artwork
Work made for hire: No
Citizen of: United Kingdom
Year Born: .1972
Anonymous: No
Pseudonymous: No
Copyright Claimant
Copyright Claimant: Anne Stokes

Limitation of copyright claim

1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

 

 

Previously registered: No

Certification

 

Name:
Date:

Michael A. Hier]
May 16, 2016

Page | of 2
Case: 1:20-cv-01666 Document. #: 12-2.Filed: 03/10/20 Page 9 of 25 PagelD #:140

 

Copyright Office notes: Regardirig publication: The date of publication is an approximation.

x

 

‘
1. :
5 -
4
wa
sy aot
- . ust
- ey i
. c w.
‘ : Xe.

Page 2 of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 10 of 25 PagelD #:141

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has

Registration Number
been made a Pa of the Copyright Office records,

VA 2-152-065 |

Effective Date of Hegetration;
f @. May 17, 2019

-. Unitéd States Register of Copyrights and Director

   

- Title.

 

Title'of Work: © Summon the Reaper
". Nature of Claim: Lithographic print

Gonpleden(Eublicatten:

 

Year of. Conipletion?. ~2009 -.
Date of Ist Publication: ‘August 31, 2009
Nation of 1* Publication: United Kingdom

 

Author
ay Author: Anne Stokes
~ Author Created: 2-Dimensional artwork
_ Work made for hire: No .
Citizen of: United Kingdom
“Year Born: 1972
Anonymous: No’
Pseudonyinous: No
Copyright Claimant

 

’ Copyright Claimant: Anne Stokes
_1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

Limitation of copyright claim

 

Previously registered: _ No

Certification

 

Name: Michael A. Hierl
Date: May 16, 2019

Page | of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 11 of 25 PagelD #:142

 

Correspondence: Yes . Mt , oo
’ Copyright Office notes: Regarding publication: ‘The application Jisted the date of publication with month.
Do and year only,. Correspondence‘ from applicant states.to amend thc date of
publication “to show the last day of the given month as the date of first
publication. We attempted to discover the, Precise day of the month’ before filing,
but were unable- to. do SO." a

Page 2 of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 12 of 25 PagelD #:143

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has .
been made a part of the Copyright Office records.

pp A Ligh:

Unit “0. States Register of Copyrights and:Director

Title -

Title of Work:

Nature of Claim:

‘Completion/Publication.

Year of Completion:
Date of 1st Publication:
Nation of 1* Publication:

Author

Blue Moon

Lithographic print

Registration Number -

VA 2-152-057

Effective Date of Registr ation:
May 17, 2019

 

2016

February 29, 2016 .
United Kingdom

 

 

* Author: Anne Stokes
Author Created: | 2-Dimensional artwork .
Work made for hire: No
Citizen of: United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No
Copyright Claimant
Copyright Claimant: | Anne Stokes

Limitation of copyright claim

Previously registered:

Certification

United Kingdom

1 Nunwood House, Apperley Lane, Apperley Badge, Bradford, BD10 OPB,

 

No

 

Name:
Date:

Michael A. Hierl
May 16, 2019

Page | of 2

oyna

fr

s
4

Case: 1:20-cv-01666 Document-#: 12-2 Filed::03/10/20 Page 13 of 25 PagélD.#:144. -

 

 

pM et epee
y .

    
     

‘Copyright Office notes:’ “Regarding publication: Fhe date-of publication isan approximation, |

ret se

 

oa cs . .
. Boo c
: 3 - :
8 .
7 . *
'

 

- os
‘ .
- ‘ yy
- r
1
:

ae - - 7 Page 2 of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 14 of 25 PagelD #:145

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

a 5 ae

Unit “F States Register of Copyrights and Director

Registration Number

VA 2-152-068

Effective Date of Registration:
May 17, 2019

 

‘Title

Title of Work:

Nature of Claim:

Completion/Publication :

Year of Completion:
Date of Ist Publication: -
Nation of 1! Publication:

Enchantment

Lithographic print

 

2016
September 30, 2016

United Kingdom ~.-

 

 

Author
® Author: Anne Stokes
. Author Created: . 2-Dimensional artwork
Work made forhire: No
_ Citizen of: United Kingdom |
Year Born: 1972
Anonymous: No
Pseudonymous: ~ No
Copyright Claimant
Copyright Claimant: Anne Stokes

Limitation of copyright claim

1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 0PB,

_ United Kingdom

 

Previously registered: No

Certification

 

Name:
Date:

Michael A. Hierl
May 16, 2019

Page | of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20°Page 15 of 25 PagelD #:146

 

Correspondence: Yes
_ Copyright om ice notes: Regarding publication: The application listed the date of publication with month
and year only. Correspondence: from applicant Slates to. amend the date of
DN '. publication "to show. the last day of the given. month as the date of first’
oO ‘publication. We anempiet to discover: the precise day of the month before filing, .

‘but-were unable 16 do so."

Page 2 of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 16 of 25 PagelD #:147

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for.the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

tmp 4 Lig

Registration Number

VA 2-152-063

Effective Date of Registration:
May 17, 2019

Unit °C. States Register of Copyrights and Director

Title

Title of Work:

Nature.of Claim: .

~Completion/Publication

Year of Completion:

Date of Ist Publication:
Nation of 15' Publication:

: Author

Kindred Spirits

Lithographic print

 

2008
March 31, 2008
United Kingdom

 

° Author:

Author Created: -

Work made for hire:
Citizen of:

Year Born:
Anonymous:
Pseudonymous:

Copyright Claimani

Anne Stokes
2-Dimensional artwork
No

United Kingdom

1972

No

No

 

Copyright Claimant:

Anne Stokes

1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

Limitation of copyright claim

Previously registered:

Certification

 

No

 

Name:
Date:

Michael A. Hierl
May 16, 2019

Page | of 2
Case: 1:20-cv-01666:Document #:12+2 Filed:; 03/10/20 Page 47 of 25 PagelD #148

> ~ ** Dott :

 
 
   

-_| Copyright Office notes: Regurting publication: The date Of publieaton isan appioximation,

4

 

       

      

yee mt

 

 

 

 

,
. * ~
. . . ‘
4 “
s " ’ . :
? e ‘ .
, 7 . -
. Wee : . Le
- 4 ;
:
: - 3 -
; “*
. + . s :
. .
. .
: , TL: ;
. ¥ . ’
‘ » ,
, . t
:
. t
L ,
~ ’
: ‘ ’
’
. ~ ‘

2 oe * ae 7 : Page 2 of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 18 of 25 PagelD #:149

Certificate of Registration

 

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has Registration Number

BEER made a part of the Copyright Office Peete:
VA 2-152-055

Effective Date of Repetition
May 17,2019

Unit “lo States Register of Copyrights and Director

 

‘Title.

 

aici Work: Gothic Prayer

Nature of Claim:. Lithographic print

Completion/Publication

 

Year of Completion: 2008
Date of Ist Publication: January 31, 2008
- Nation of 1* Publication: United Kingdom

 

Author
° Author: Anne Stokes
Author Created: 2-Dimensional artwork"
Work made for hire: No
Citizen of: United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No
Copyright Claimant

 

Copyright Claimant: Anne Stokes
| Nunwood House, nonbuley Lane, Ke pode: Bridge, Bradford, BD10 OPB,
United Kingdom

Limitation of copyright claim

 

Previously registered: No

Certification

 

Name: Michael A. Hierl
Date: May 16, 2019

Page | of 2
“is. Cage: 1:20-cv-02666,Docunient #: 12-2 Filed: 03/10/20 Page 19 of 25 PagelD. #:150 .

 

 

 

‘ «
an
; ‘ 1
‘ «
%

‘ . . :

wet :
: ’

: , . a
- , 7 nr
+
'

oo Oo Pa CO ~ oo oe Page 2-of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 20 of 25 PagelD #:151

Certificate of Registration

  

ayy

This Certificate issued under the seal of the Copyright #5
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

toy A Ligh

Registration Number

VA 2-152-045

Effective Date of Registration:
May 17,2019,

Unit °.. States Register of Copyrights and Director

“Title -

 

Title of Work:
Nature of cain
| Completion/Publication

Year of. Completion:

’ Dark Hearts

. Lithographic print

 

- 2012. -°

 

Date of Ist Publication:' March 31, 2012
Nation of 1* Publication: : United Kingdom
Author
°. Author: Anne Stokes
Author Created: 2-Dimensional artwork
Work made for hire: No
Citizen of: United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No
Copyright Claimant

 

Copyright Claimant:

Limitation of copyright claim

Previously registered:

Certification

' Anne Stokes

1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

 

No

 

Name:
Date:

Michael A. Hier!
May 16, 2019

Page | of 2
_-” Case: 1:20-cv-01666 Docuinent #: 12-2 Filed: 03/10/20 Rage 21 of 25 PagelD #:152-,

   

 

        

* pe poo

resporidenice: Yes. 0-2 es ee .

uy

 

_ :, Copyéight Office notés:. © Rézarding’ publication: Thie date-of publication-is’an’ approximation, -:

 

     

Page 2 of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 22 of 25 PagelD #:153

Certificate of Registration

 

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Cade,

attests that registration has been made for the work

identified below. The information on this certificate has Registration Number

b de a part of the Copyright Office records. —
i i VA 2-152-019.

Effective Date of Registration:
_ May 17,2019. ©

Unit A States Register of Copyrights ‘ind Director

 

- Title |

Title of Work: Spell Weaver
Nature of Claim: _ Lithographic print -

‘Completion/Publication

 

Year of Completion: 2018
Date of Ist Publication: February 28, 2018
Nation of 1*' Publication: United Kingdom

 

Author
° Author: Anne Stokes
Author Created: — 2-Dimensional artwork
Work made for hire: No
Citizen of: | United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No
Copyright Claimant

 

Copyright Claimant: Anne Stokes

-] Nunwood House, Apperley: Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

Limitation of copyright claim

 

Previously registered: No

Certification

 

Name: Michael A. Hicrl
Date: May 16,2019

Page | of 2
   
 
        

12-2: Filed: 03/10/20, Page.23 of 25 PagelD #:154 ~~.

sy "0" Case: 1:20-cv-01666 Document #:

 

 

 

 

       
 

: . ee cor bas L sob tos
so, ~ bee tet . : : .

4 ss. “Correspondence
mi, (Copyright Office notes:

 
  

 

  
 

Regarding: publication: The date/of publication is an approximation...

 

  

 

 

   

     

   

 

  

 

   

 
   

           
            
 

- Bo - a nce ~ - Page 2 of 2
Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20 Page 24 of 25 PagelD #:155

Certificate of Registration

 

This Certificate issued under the seal of the Copyright

Office in accordance with title 17, United States Code,

attests that registration has been made for the work

‘identified below. The information on this certificate has”. Registration Number

been made a part of the Copyright Office records. VA a 152 058

Effective Date of Registration:
oF. : May 17,2019 |

 

Unitéd States Register of Copyrights and Director

Title .

 

Title of Work: ~ Dragonkin
Nature of Claim: Lithographic print

Completion/Publication

 

_ * Year of Completion:. 2012
Date of Ist Publication: .November 30, 2012
. Nation of 1° Publication: United Kingdom

 

 

Author
o- _Author:. Anne Stokes
_ Author Created: 2-Dimensional artwork
Work madefor. hire: No
Citizen of: United Kingdom
Year Born: 1972
Anonymous: No
Pseudonymous: No
Copyright Claimant

Copyright Claimant: Anne Stokes :
1 Nunwood House, Apperley Lane, Apperley Bridge, Bradford, BD10 OPB,
United Kingdom

Limitation of copyright.claim

 

Previously registered: No

Certification

 

Name: Michael A. Hier]
Date: May 16, 2019

Page | of 2
. . Case: 1:20-cv-01666 Document #: 12-2 Filed: 03/10/20-Page 25 of 25 PagelD #:156

os

as ~ ‘-Gorrespondence: Yes... pe
“+. 5". Copyright Office notes:” -Régarding publication: The date, of publication-is an approximation.

“™
v
,

 

:

        

  

     

oof 2s

   

 

 

 

 

   

 

 

. j ie
. : :
o - f -
*% } -
oy u : -
st 7
4
. . * é
- - ‘ ‘
. 7 ~ .
: Q an
te ° -
. ‘ .
- -
‘
.
”
. van ~~
: .
. . _ . ‘ .
. ~ > Ay “ .
® :
, - e
o , .
Page 2 of 2
:
© a 7 ”
